OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 December 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 28 June 2019. 

Response to Amendment
The Amendment filed 06 December 2022 has been entered. Claim 1 has been amended; claims 1-5 remain pending; claim 5 has been previously withdrawn from consideration; and claims 1-4 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the rejection of claims 1-4 under 35 U.S.C. 112(a) previously set forth in the Final Office Action dated 10 August 2022 (hereinafter “Final Office Action”). The grounds of rejection previously set forth have been withdrawn, and the Examiner thanks Applicant for incorporating amendment suggestions discussed during the interview with Attorney of Record Daniel J. Pereira conducted 21 November 2022. However, after further search and consideration of the prior art and the claimed and disclosed invention, it is noted that new grounds of rejection are set forth herein under 35 U.S.C. 112(a).
The amendments to the claims have also overcome the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Okamoto ‘647 in view of Okamoto ‘428 previously set forth. The aforesaid 103 rejection has been withdrawn.
Applicant’s arguments presented on pp. 5-8 of the Remarks filed 06 December 2022 (hereinafter “Remarks”) are addressed at the end of the Office Action (see paras. 21-26 below).

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims include “means for” or other generic placeholder language. See paras. 6 and 7 of the Final Office Action, of which are incorporated herein by reference.
In accordance with the incorporated paragraphs of the Final Office Action, it is noted that claim 4 is interpreted for examination on the merits as requiring at least one layer on each side of the barrier layer, where the aforesaid layers (on each side) comprise any of polyolefin, polyamide, or polyester. It is noted that Applicant has confirmed the aforesaid interpretation as being in accordance with the specification (see Remarks filed 27 May 2022, p. 4, para. 4).
Additionally, with respect to the term “hot-water sterilization” recited in claim 1 via the Amendment (see last two lines of claim 1), it is noted that the specification explicitly defines said term as “sterilization from 60 to 140°C in the presence of moisture” [0076], followed by a disclosure of examples including retorting and boiling via submersion/immersion of the container in hot water or via exposure to steam or the like [0077-0080]. Separately, claim 1 also (explicitly) recites the aforesaid temperature range in relation to the “sterilization which produces the hydrated state”, in accordance with the “hot-water sterilization” definition above – they are interpreted to be the same and are required by claim 1, as [0076] defines “hot-water sterilized package” as a package which has been subject to the hot-water sterilization. As such, the term “hot-water sterilization” is interpreted for examination on the merits in accordance with the definition set forth in the specification, in view of MPEP 2111.01(IV) and (IV)(A); that is, exposed to moisture at the temperature range of 60 to 140°C. 
However, it is noted that (i) the amount of moisture utilized/present during the sterilization is not defined in the specification; (ii) the duration of the sterilization is not defined/limited; (iii) a pressure is not specified/defined; and (iv) the broadest reasonable interpretation of the term moisture (of which is not assigned an explicit definition in the specification) in view of the examples in the aforecited paragraphs, is not limited to water vapor or water vapor condensed on a surface (i.e., the plain meaning), but may be liquid water (e.g., submersion/immersion in liquid water).
In view of the foregoing, the broadest reasonable interpretation of the claimed hot-water sterilization for examination on the merits, in view of the specification definition(s) (see MPEP 2111; 2111.01(I); 2111.01(IV)(A)) and absent improper importation of limitations from the specification into the claims (see MPEP 2111.01(II)), is such that the scope encompasses any amount of moisture present during the sterilization process at the defined temperature range; encompasses any sterilization duration and pressure; and encompasses water (liquid and vapor) within the claimed temperature range (thus, not necessarily limited to water vapor) brought into contact with the container (inside and/or outside thereof) and/or which the container is present in.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a hot-water sterilized package including a barrier layer inclusive of the claimed mEVOH copolymer which meets the claimed limitations of (5) ΔHA/ΔHB ≥ 0.5, (6) ΔHB ≥ 70, and where the oxygen transmission rate of the package is lower after hot-water sterilization compared to before hot-water sterilization when: the content of monomeric unit (c) is 0.2-1.5 mol%; the content of monomeric unit (a) is 22-40 mol%; monomeric unit (c) is 2-methylene-1,3-propanediol diacetate (i.e., R1-R4 are hydrogen and Y and Z are acetyl groups) or 2-methylene-1,3,-propanediol (i.e., R1-R4 are hydrogen, Y and Z are hydrogen); when the degree of saponification of the mEVOH copolymer is greater than 99 mol%; and when the package which is subject to said hot-water sterilization includes thermoplastic layers, in particular polypropylene, which sandwich the mEVOH copolymer as an intermediate/intervening layer, does not reasonably provide enablement for the package which exhibits a lower oxygen transmission rate after hot-water sterilization compared to before sterilization, inclusive of the mEVOH copolymer which exhibits the claimed limitations (5) and (6), when monomeric unit (c) is not 2-methylene-1,3,-propanediol diacetate or 2-methylene-1,3-propanediol; and when the additional thermoplastic layers are not present during hot-water sterilization (e.g., a monolayer container), without undue experimentation. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with claim 1 without undue experimentation.
MPEP 2164.01 states that any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims to enable one skilled in the pertinent art to make and use the claimed invention. The standard therefor is that which is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. Further, MPEP 2164.01(a) sets forth the undue experimentation analysis factors; the relevant analysis factor(s) are set forth and explained below.
The scope of claim 1 is broad such that monomeric unit (c) of the mEVOH copolymer can be selected from a vast array of monomeric species based on the bounds claimed for each of R1, R2, R3, R4, Y, and Z. Further, the container may be multilayer, inclusive of tens to hundreds (or more) of additional layers of any materials; the container may be monolayer and consist of only the barrier layer; and the barrier layer resin composition (in addition to the mEVOH) may comprise 4 mass% or less of any additional additives providing any type of function/benefit (e.g., additional (co)polymers; antioxidants; oxygen absorbers; plasticizers; and alkali metal salts (ions) such as sodium and potassium). Any of the aforesaid layer(s) may be of any thickness. Additionally, as discussed above in the Claim Interpretation section, though the temperature range for the “hot-water sterilization” is defined, numerous other factors thereof are not defined by the claim and thus also factor into the breadth of the claim – e.g., sterilization duration and pressure, as well as the substance/state of the “moisture” (i.e., water versus another substance; vapor versus liquid, etc.) and the amount thereof present during the sterilization process (i.e., 5% relative humidity versus total immersion in boiling water) – under the broadest reasonable interpretation of the term within the bounds of the specification definition.
The amount of direction provided by the inventor(s) (in the broad disclosure) relative to achieving claim limitations (5), (6), and the package exhibiting a lower oxygen transmission rate after hot-water sterilization, in particular as it relates to the scope of monomeric unit (c), the layers of the package/container, and the hot-water sterilization conditions, is focused on specific multilayer laminates (inclusive of the mEVOH), specific sterilization conditions, and specific monomeric unit (c) species. The specification encompasses numerous species for substituents R1-R4, Y, and Z (of monomeric unit (c)) independently, inclusive of modifying groups/atoms and combinations thereof such that monomeric unit (c) encompasses thousands, if not more, of potential compounds/permutations [0028-0037]. Additionally, though it is stated that the container may be monolayer (i.e., consisting of the barrier layer) [0070], the specification states that multilayer containers are preferred, followed by (a list of) a vast array of thermoplastic polymers which themselves are genera, inclusive of thousands (if not more) of species and subspecies. With respect to achieving the claimed limitations of (5), (6), and the package exhibiting a lower oxygen transmission rate after hot-water sterilization, there is no explicit disclosure/direction regarding how the aforesaid vast array of substituent species of monomeric unit (c) may affect the aforesaid claimed limitations, and no explicit disclosure/direction regarding the effect of the presence or absence of the aforesaid additional thermoplastic layer(s). It is not explicitly disclosed, nor demonstrated, how/that a monolayer film of the mEVOH copolymer, when subject to extreme sterilization conditions encompassed within the scope of the claim (e.g., immersed in 140°C boiling water/vapor for 48 hours), can exhibit a lower oxygen transmission rate after said sterilization conditions, let alone remain intact. The specification states at [0048] that the inventors surprisingly discovered that the mEVOH inclusive of a 1,3-diol structure, after hot-water sterilization, sometimes has more improved barrier properties than before the sterilization (emphasis added). This statement, and the remainder of [0048] (when compared with the working examples in the specification analyzed below), suggest that the improved barrier properties are not always exhibited after the hot-water sterilization process.
In contrast to the scope of the claim 1 and the broad disclosure/direction provided set forth in (a) and (b) above, the working examples consist of mEVOH copolymers where monomeric unit (c) is 2-methylene-1,3-propanediol diacetate (i.e., R1-R4 are hydrogen and Y and Z are acetyl groups; prior to saponification) substantially saponified to 2-methylene-1,3-propanediol (i.e., Y and Z are (trans)esterified into hydrogen); and where monomeric unit (b) is ethylene vinyl acetate substantially saponified to ethylene vinyl alcohol [0081, 0090, 0093; Tables 1 and 2] – the aforecited portions of the spec. indicate that the DS was 99.9 mol%, indicating near complete conversion of the acetyl groups X, Y, and Z to hydrogen. No other 1,3-diol structures encompassed within the bounds of monomeric unit (c), or other structures encompassed within the bounds of monomeric unit (b), of the claimed mEVOH copolymer were tested/demonstrated as capable of exhibiting claim limitations (5), (6), and the lower oxygen transmission rate after hot-water sterilization.
In other words, there is no working evidence in the specification which suggests or definitively demonstrates that monomers other than (b) vinyl alcohol/vinyl acetate and (c) 2-methylene-1,3-propanediol/diacetate, may form the mEVOH copolymer such that it is capable of exhibiting the claimed enthalpy limitations (5) and (6) and a lower oxygen transmission rate after being subject to hot-water sterilization; nor is there definitive working evidence that the aforesaid mEVOH copolymer defined by the aforesaid monomers, when saponified to a degree of less than 99 mol% (specifically 99.9 mol%), would be capable of exhibiting the aforesaid claim limitations (no examples were furnished having a DS lower than 99.9 mol%).
Further, though the broad disclosure indicates that a monolayer container (i.e., consisting of only the barrier layer of mEVOH) may be capable of exhibiting the claimed limitations, the aforesaid working examples consist of multilayer films formed into heat-sealed bag-type containers (heat-sealed on three sides) where the mEVOH resin composition barrier layer (80 µm) is sandwiched between polypropylene layers (each 360 µm) which are 4.5x thicker than the thickness of the barrier layer [0095], wherein it is the aforesaid heat-sealed bag-type containers which are subject to the hot-water sterilization. As indicated at [0095], the sterilization process explicitly utilized included filling the bag with distilled water, heat sealing the bag (i.e., on the fourth side), and then immersing the bag in hot-water (120°C) for 30 minutes. Given that polypropylene is generally recognized as a barrier to water, it is unclear if water/water vapor contacts the mEVOH during the hot-water sterilization process, further propagating the uncertainty as to whether a monolayer of the mEVOH copolymer would be capable of exhibiting claimed limitations (5), (6), and lower oxygen transmission rate, when exposed to any hot-water sterilization process (i.e., duration, pressure, state) within the claimed temperature range, and in the absence of the additional layers preventing immediate contact between the hot-water and the mEVOH copolymer. 
In view of the foregoing analysis factors, the quantity of experimentation needed for one of ordinary skill in the art to make or use the invention(s) within the broad scope of claim 1 which exhibit(s) claim limitations (5), (6), and the lower oxygen transmission rate after hot-water sterilization, would be vast and undue. One of ordinary skill in the art would have to test a near-infinite array of packaging containers encompassing thousands (or more) of mEVOH copolymers included in the barrier layer; and hundreds of thousands of permutations thereof in view of the other layers which may or may not be present, inclusive of their own species/subspecies and vast modifications and additives therein; further in view of experimentation required to determine the degree of saponification (lower than 99.9 mol% but greater than 90 mol% as claimed) as it relates to the hot-water sterilization conditions (inclusive of its own large breadth as discussed above)  required which can successfully lower the oxygen transmission rate. For additional factors/example/reasons in support of the foregoing, Applicant is respectfully directed to paragraph 23, section (d) of the Final Office Action.
In view of the foregoing factor analyses, it is evident that the amount of experimentation required to make and/or use the claimed invention as defined by the scope of (at least) claim 1 would be undue for one of ordinary skill in the art.
Claims 2-4 are rejected under 35 U.S.C. 112(a) as they are dependent upon claim 1 and include (and do not remedy) all of the scope of enablement issue(s) identified above. 

Response to Arguments
Applicant’s arguments presented on p. 5 of the Remarks with respect to the rejection of the claims under 35 U.S.C. 112(a) previously set forth in the Final Office Action have been fully considered, but are moot in view of the new grounds of rejection set forth herein under 35 U.S.C. 112(a). As indicated above in the Response to Amendment section, the previous 112(a) rejection (i.e., the grounds thereof) has been withdrawn due to Applicant’s amendments to claim 1, however, after further search and consideration of the prior art (including that made of record by Applicant and the Examiner) and the claimed/disclosed invention, new grounds of rejection under 112(a) have been set forth above, wherein said new grounds expand upon the explanation set forth in paragraph 23, section (d) of the Final Office Action. 
To facilitate expedient prosecution, upon receipt of the instant Office Action, Applicant is encouraged to contact the Examiner to discuss/resolve the grounds of rejection set forth above.

Applicant’s remaining arguments presented on pp. 6-8 of the Remarks have been fully considered and found persuasive.
In particular, Applicant states on pp. 6-7 of the Remarks that the functional limitation recited in claim 1 of the package exhibiting a lower oxygen transmission rate after hot-water sterilization compared to before said sterilization constitutes an unexpected result, where in general, (one of ordinary skill in the art recognizes that) the (oxygen) barrier property of EVOH decreases after hot-water sterilization, and there is nothing in Okamoto ‘647 nor Okamoto ‘428 which suggests that the aforesaid result would have been expected.
Further, in support of the foregoing (in particular, the unexpected result), Applicant cites to case law “In re Stepan Co.” (see pp. 7-8 of the Remarks for full citation), asserting that the functional language/property (i.e., lower oxygen transmission rate after hot-water sterilization) included in the claim limits the scope to only those embodiments encompassed within the (broad) combination of elements which exhibit the functional property.
Upon the aforesaid further search, consideration, and consultation, the Examiner agrees that the functional language is limiting as asserted, and that the decrease in the oxygen transmission rate post hot-water sterilization is generally unexpected. As such, the grounds of rejection under 35 U.S.C. 103 have been withdrawn. However, as indicated in the grounds of rejection under 112(a) above, the amount of experimentation which one of ordinary skill in the art would have to conduct to make/use the invention within the scope of the claim such that the functional limitation (and claim limitations (5) and (6)) is exhibited by the container/mEVOH copolymer, would be undue. 
In view of the foregoing, further in view of the grounds of rejection set forth above under 35 U.S.C. 112(a), Applicant is respectfully directed to MPEP 716.02, including 716.02(a)(III), (a)(IV); 716.02(b)(I); and 716.02(d), (d)(I), and (d)(II)), of which set forth generally-applied standards for evaluation and determination of nonobviousness based on an assertion of an unexpected result(s) as it relates to the scope of the claimed invention relative to the scope of the data relied upon (e.g., presented in the specification) as probative evidence in support of the (claimed invention exhibiting the) asserted unexpected result. As stated above, though the Examiner agrees that the functional claim language is further limiting, it is the Examiner’s position that the scope of the claim remains significantly broader than the scope of the data relied upon in support of the unexpected result, for at least one or all of the factors detailed above in the grounds of rejection under 35 U.S.C. 112(a).   

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution, and consideration thereof is respectfully suggested. 
US 2009/0274843 to Oosaki et al. – [Abstract; 0007-0011, 0025, 0027, 0029-0032, 0038-0040, 0054-0060, 0070, 0071, 0082, 0084; Table 1, Example 4 and Comparative Example 1] teaches that wet heat treatment conducted at sterilization conditions on polyvinyl alcohol films results in lower oxygen transmission rates relative to films which have not been subject to said heat treatment
US 2012/0279176 to Kitahara et al. – [Abstract; 0046-0051, 0057-0063] – teaches use of oxygen absorbers and other compounds in ethylene vinyl-alcohol (co)polymer compositions for the purpose of preventing a decrease in oxygen-barrier property upon exposure to heat sterilization

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782